DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed September 15, 2021, is acknowledged. Claim 11 is newly added. No new matter has been added.  Claims 3-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group II, drawn to method of producing a high-strength hot-dip galvanized steel sheet, there being no allowable generic or linking claim. Applicant timely elected without in the reply filed on June 3, 2021. Claims 1-11 are pending with claims 1-2 and 11 currently being considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabe (previously cited, JP 2010126747 A, see provided English machine translation from J-PatPlat). 
Regarding Claim 1, Kawabe discloses a high-strength hot-dip galvanized steel sheet with a composition and a microstructure (“high strength hot dip galvanized steel sheet” Abstract), wherein the composition includes, on a mass percent basis, 
C: 0.05% to 0.15% (“composition including, by mass, 0.06 to 0.09%C” Abstract), Si: 0.1% or less (“system containing no Si” [0005]), Mn: 1.0% to 2.0%, S: 0.030% or less, Al: 0.10% or less, and N: 0.010% or less (“Mn: 1.5-2.0%, “P: 0.020% or less, S: 0.003% or less, and Al: 0.005-0.1%, and N:0.01% or less” [0005]), and 
includes one or two or more of Ti, Nb, and V satisfying a formula (1),
0.008% ≤ 12*(Ti/48 + Nb/93 + V/51) ≤ 0.05% 					(1)
where Ti, Nb, and V denote their respective contents (% by mass), and in the absence of Ti, Nb, or V, the corresponding content is 0 (“Ti:0.010% or higher, Nb : 0.030% or higher, and Ti+Nb:0.040-0.100%” [0014]; “system containing no…V” [0005]; therefore, one of ordinary skill in the art would appreciate that V is 0%; for example, a composition with 0.03% Ti and 0.05% Nb would comprise a value of approximately 0.014 for formula (1) which satisfies the claimed condition),
a remainder being iron and incidental impurities (“the balance Fe and inevitable impurities” [0005]), 
the microstructure contains, on an area percent basis, ferrite: 80% or more, and bainite and martensite: 1% to 20% in total (“volume fraction of the ferrite phase is 80 to 95%, the volume fraction of the martensite phase is 5 to 20%” Abstract; “bainite phase…inevitably generated…within a range of 3% 
the ferrite has an average grain size of 10.0 um or less (“average crystal grain size of ferrite phase: 2um or more and 10um or less” [0017]), a phase containing bainite and martensite has an average grain size of 3.0 um or less (“average crystal grain size of the martensite phase: 1um or more and 5um or less” [0018]; while the grain size for bainite is not expressly disclosed, one of ordinary skill in the art would appreciate that the grain size of bainite would be the same for that which is required of martensite, as bainite is also considered a hard phase like martensite is; additionally, it would have been obvious to have a smaller grain size for undesired phases such as bainite, and one that matches the diameter for the martensite phase in order to produce a more homogenous microstructure which has improved ductility (“in order to suppress deterioration in workability, the average crystal grain size of the martensite phase is set to 1um or more and 5um or less” [0018]; one of ordinary skill in the art would recognize that smaller grains, such as those in the range disclosed for martensite, and homogenous grain sizes improve ductility and formability of steel sheets), and 
a ratio of the average grain size of the phase containing bainite and martensite to the average grain size of the ferrite is 0.3 or less (“average crystal grain size of ferrite phase: 2um or more and 10um or less” [0017]; “average crystal grain size of the martensite phase: 1um or more and 5um or less” [0018]; it would have been obvious to one of ordinary skill in the art that bainite had the same grain sizes as that for martensite (see teaching above for bainite grain size); for example, for an average ferrite grain size of 8um and an average martensite/bainite grain size of 2um, this would give a ratio of martensite/bainite to ferrite grain size of 0.25, which reads on the claimed ratio).

Regarding Claim 11, Kawabe does not specifically disclose wherein the one or two or more of Ti, Nb, and V satisfy a formula (2), 
0.023% ≤ 12*(Ti/48 + Nb/93 + V/51) ≤ 0.05% 					(2)
However, Kawabe discloses wherein values of Ti and Nb may be 0.021% (“Ti:0.010% or higher, Nb : 0.030% or higher, and Ti+Nb:0.040-0.100%” [0014]; “system containing no…V” [0005]; therefore, one of ordinary skill in the art would appreciate that V is 0%; a composition with 0.07% Ti and 0.03% Nb does not overlap the claimed range or point but is very close, the case law explains that an alloy having "0.8% nickel, 0.3% molybdenum, up to 0.1% iron, and the balance titanium" is obvious over a reference disclosing alloys having "0.94% nickel, 0.31% molybdenum, and the balance titanium."  Support for this is in MPEP 2144.05 section I.  Also note, applicant must produce evidence to rebut the prima facie case of obviousness.  It is the examiner's position that the amounts in question are so close that it is prima facie obvious that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. v. Banner, 227 USPQ 773. Therefore, it would have been obvious to one of ordinary skill in the art that the alloy of Kawabe be the same and comprise identical features of that which is claimed. Additionally, Applicant has not established wherein this narrower range is critical nor wherein there are unexpected results.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabe, as applied to Claim 1 above, in further view of Kamimura (JP 2014019908 A, see provided English machine translation from J-PatPlat). 
Regarding Claim 2, Kawabe does not disclose wherein the composition further includes, on a mass percent basis, at least one selected from at least one group selected from:	group I: B: 0.0005% to 0.0030%;
group II: one or two or more of Mo, Ta, and W: 0.005% to 0.10% each;
group III: one or two or more of Cr, Ni, and Cu: 0.01% to 0.5% each;
group IV: one or both of Ca and REM: 0.0005% to 0.01% each; and
group V: Sb: 0.005% to 0.030%.
Kamimura discloses a similar steel (“anticorrosion coated steel sheet is obtained by coating a steel material having a composition comprising, by mass, 0.001 to 0.20% C, 2.5% or lower of Si, above 0.5% to 2.5% or lower of Mn, below 0.03% of P, 0.005% or lower of S, 0.05 to 0.6% Cu, below 0.5% Ni, 0.01 to 4.0% Cr, 0.003 to 0.5% Al, 0.001 to 0.1% N and 0.03 to 0.50% Sn, and the balance Fe with impurities” Abstract; “B: 0.010% or less” [0029]). Kamimura teaches wherein Cu is included at 0.05-0.6% 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included at least one or more of 0.05-0.5%Cu, 0.01-0.5% Ni, 0.0005-0.01% Ca, and 0.0005-0.01% REM, and for which reads on the claimed limitations for including at least one feature selected from groups I-V, specifically groups III and IV, as taught by Kamimura, for the invention disclosed by Kawabe. One would be motivated to include these elements within the ranges claimed in order to improve pitting resistance under a coating (Cu), improve weather resistance to salt water (Ni), suppress promotion of corrosion (Ca), and to improve the weldability of the steel (REM).

Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kawabe (previously cited and cited by Applicant in IDS filed September 12, 2018, JP 2010126747 A, see provided English machine translation from J-PatPlat) in view of Takagi (previously cited, US 20130071687 A). 

C: 0.05% to 0.15% (“composition including, by mass, 0.06 to 0.09%C” Abstract), Si: 0.1% or less (“system containing no Si” [0005]), Mn: 1.0% to 2.0%, S: 0.030% or less, Al: 0.10% or less, and N: 0.010% or less (“Mn: 1.5-2.0%, “P: 0.020% or less, S: 0.003% or less, and Al: 0.005-0.1%, and N:0.01% or less” [0005]), and 
includes one or two or more of Ti, Nb, and V satisfying a formula (1),
0.008% ≤ 12*(Ti/48 + Nb/93 + V/51) ≤ 0.05% 					(1)
where Ti, Nb, and V denote their respective contents (% by mass), and in the absence of Ti, Nb, or V, the corresponding content is 0 (“Ti:0.010% or higher, Nb : 0.030% or higher, and Ti+Nb:0.040-0.100%” [0014]; “system containing no…V” [0005]; therefore, one of ordinary skill in the art would appreciate that V is 0%; for example, a composition with 0.03% Ti and 0.05% Nb would comprise a value of approximately 0.014 for formula (1) which satisfies the claimed condition),
a remainder being iron and incidental impurities (“the balance Fe and inevitable impurities” [0005]), 
the microstructure contains, on an area percent basis, ferrite: 80% or more, and bainite and martensite: 1% to 20% in total (“volume fraction of the ferrite phase is 80 to 95%, the volume fraction of the martensite phase is 5 to 20%” Abstract; “bainite phase…inevitably generated…within a range of 3% or less of the total volume fraction” [0020]; one of ordinary skill in the art would appreciate that volume % would read on the claimed by area percent basis),
the ferrite has an average grain size of 10.0 um or less (“average crystal grain size of ferrite phase: 2um or more and 10um or less” [0017]), a phase containing martensite has an average grain size of 3.0 um or less (“average crystal grain size of the martensite phase: 1um or more and 5um or less” [0018])
Kawabe does not expressly disclose wherein the grain size of bainite is also 3um or less. However, one of ordinary skill in the art would appreciate that the grain size of bainite would be the same for that which is required of martensite, as bainite is also considered a hard phase like martensite, and 
Further, Takagi teaches a similar steel and invention (“high strength galvanized steel sheet having excellent bendability and weldability, comprising by mass %: C: equal to or more than 0.05% and less than 0.12%; P: 0.001 to 0.040%; and S: equal to or less than 0.0050%...containing more than 70% of ferrite phase by a volume fraction” Abstract; “”by mass %, C: equal to or more than 0.05% and less than 0.12%, P: 0.001 to 0.040%, S: equal to or less than 0.0050%, Si: 0.01 to 1.6%, Mn: 2.0 to 3.5%, Al: 0.005 to 0.1%, N: equal to or less than 0.0060%...Mo: 0.01 to 0.50%, Ti: 0.010 to 0.080%, Nb: 0.010 to 0.080%, and B: 0.0001 to 0.0030%, and the remainder as Fe and incidental impurities” [0021]) wherein the grain size of both martensite and bainite are 3um or less in order to improve hole expansion properties, bendability, and plane-bending fatigue in a steel plate (“Grain refining of a bainite phase and/or a martensitic phase improves hole expansion properties, bendability, and plane-bending fatigue of the steel plate. In this regard, desired properties can be attained by setting the average crystal grain size of a bainite phase and a martensitic phase in a multi-phase structure at 5 .mu.m or less, preferably 3 .mu.m or less, in particular” [0059]).
Kawabe in view of Takagi therefore further disclose wherein a ratio of the average grain size of the phase containing bainite and martensite to the average grain size of the ferrite is 0.3 or less (“average crystal grain size of ferrite phase: 2um or more and 10um or less” [0017]; “average crystal grain size of the martensite phase: 1um or more and 5um or less” [0018]; Takagi, “average crystal grain size of a bainite phase and a martensitic phase in a multi-phase structure…preferably 3 .mu.m or less, in particular” [0059]; for example, for an average ferrite grain size of 8um and an average martensite/bainite grain size of 2um, this would give a ratio of martensite/bainite to ferrite grain size of 0.25, which reads on the claimed ratio).

Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kawabe in view of Takagi, as applied to Claim 1 above, in further view of Kamimura (previously cited, JP 2014019908 A, see provided English machine translation from J-PatPlat). 

group II: one or two or more of Mo, Ta, and W: 0.005% to 0.10% each;
group III: one or two or more of Cr, Ni, and Cu: 0.01% to 0.5% each;
group IV: one or both of Ca and REM: 0.0005% to 0.01% each; and
group V: Sb: 0.005% to 0.030%.
Kamimura discloses a similar steel (“anticorrosion coated steel sheet is obtained by coating a steel material having a composition comprising, by mass, 0.001 to 0.20% C, 2.5% or lower of Si, above 0.5% to 2.5% or lower of Mn, below 0.03% of P, 0.005% or lower of S, 0.05 to 0.6% Cu, below 0.5% Ni, 0.01 to 4.0% Cr, 0.003 to 0.5% Al, 0.001 to 0.1% N and 0.03 to 0.50% Sn, and the balance Fe with impurities” Abstract; “B: 0.010% or less” [0029]). Kamimura teaches wherein Cu is included at 0.05-0.6% in order to improve pitting corrosion resistance under a coating (“Cu has an effect of enhancing pitting corrosion resistance under a zinc-based coating…0.05% or more…0.6% or less” [0042]) and wherein Ni is added at 0.5% or less in order to improve weather resistance to salt water (“Ni is conventionally added to steel as an element which significantly improves the weather resistance of a sea under an environment in which the amount of flying salt is large, and has been developed and put into practical use as Ni-based weather resistant steel”  [0043]). Kamimura further teaches adding 0.0001-0.1% Ca in order to suppress the promotion of corrosion (“Ca…effect of suppressing a decrease in the pH of the interface at the corrosion reaction portion and suppressing the promotion of corrosion…exceeds 0.1%...effect is saturated…cost of the steel is increased…to obtain an effect…0.0001% or more” [0059]), as well as adding up to 0.02% REM in order to improve weldability (“REM has an effect of improving weldability of steel…if the REM content exceeds 0.02%, not only the effect is saturated but also the cost of the steel is increased…to obtain an effect by REM, it is preferable to contain 0.0001% or more of REM” [0061]; one of ordinary skill in the art would understand REM to mean rare earth metal when referring to elements in a steel composition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included at least one or more of 0.05-0.5%Cu, 0.01-0.5% Ni, 0.0005-0.01% Ca, .

Claim 1 and 11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kami (US 20040261920 A1) in view of Takagi (previously cited, US 20130071687 A). 
Regarding Claim 1, Kami discloses a high-strength hot-dip galvanized steel sheet with a composition and a microstructure (see Abstract; see para. [0444]), wherein the composition includes, on a mass percent basis, 
C: 0.05% to 0.15% (see para. [0392]), Si: 0.1% or less (see para. [0394]), Mn: 1.0% to 2.0% (see para. [0396]), S: 0.030% or less (see para. [0401]), Al: 0.10% or less (see para. [0403], and N: 0.010% or less (see para. [0405]), and 
includes one or two or more of Ti, Nb, and V satisfying (Claim 1) a formula (1), or further (Claim 11) a formula (2),
0.008% ≤ 12*(Ti/48 + Nb/93 + V/51) ≤ 0.05% 					(1)
0.023% ≤ 12*(Ti/48 + Nb/93 + V/51) ≤ 0.05% 					(2)
where Ti, Nb, and V denote their respective contents (% by mass), and in the absence of Ti, Nb, or V, the corresponding content is 0 (see para. [0421]; for example, a composition with 0.08% Ti, 0.01% Nb and 0.01% V would comprise a value of about 0.024% approximately for formula (1) which satisfies the claimed conditions of both formula (1) and formula (2)),
a remainder being iron and incidental impurities (see Abstract), 
the microstructure contains, on an area percent basis, ferrite: 80% or more (see para. [0425]), and bainite and martensite: 1% to 20% in total (see para. [0433] and para. [0434]), and
the ferrite has an average grain size of 10.0 um or less (see para. [0427]).


Takagi teaches a similar steel and invention (see Abstract; para. [0021]) wherein the grain size of both martensite and bainite are 3um or less in order to improve hole expansion properties, bendability, and plane-bending fatigue in a steel plate (see para. [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the grain size of the martensite and bainite to be 3um or less, as taught by Takagi, for the invention disclosed by Kami, in order to improve hole expansion properties, bendability, and plane-bending fatigue in a steel plate (see teaching above).
Kami in view of Takagi therefore further disclose wherein a ratio of the average grain size of the phase containing bainite and martensite to the average grain size of the ferrite is 0.3 or less (Takagi, see para. [0059]; see Kami, para. [0430]; for example, for an average ferrite grain size of 8um and an average martensite/bainite grain size of 2um, this would give a ratio of martensite/bainite to ferrite grain size of 0.25, which reads on the claimed ratio).

Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered but they are not persuasive. 
Applicant argues the obviousness of the combination of Takagi with Kawabe to teach the claimed ratio of martensite and bainite to ferrite to be 0.3 or less. Applicant argues there is criticality to the claimed range as demonstrated by Fig. 3 of the instant invention. Applicant argues that Kawabe discloses martensite to ferrite ratios ranging from 0.2-0.36, but does not teach the critical range of 0.3 or less. These arguments are not found persuasive.
As pointed out be Applicant, Kawabe discloses martensite to ferrite ratios within the claimed range of 0.3 or less (0.2 for example, is less than 0.3). As stated above, it would be obvious to one of ordinary skill in the art to comprise similar bainite grain sizes. Thus, it would be obvious that Kawabe comprise, for bainite and martensite to ferrite, ratios of 0.2-0.36, which reads and overlaps with the 
Applicant argues that Takagi does not teach a ratio in grain size to bainite to ferrite. This argument is not found persuasive.
Takagi specifically teaches the benefit to martensite and bainite grain sizes of 3um or less, which would result in the claimed ratio when comparing these grain sizes (of Takagi) to that of ferrite in Kawabe (whom teaches 10um or less). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Kawabe only teaches a maximum value, according to formula (1), of 0.021, and therefore does not disclose the claimed limitation. This argument is not found persuasive.
Kawabe discloses a particularly close value (0.021) to the that which is claimed by formula 2 (0.023). While these values are not overlapping, it would be obvious that the invention of Kawabe comprise the same properties as that which is claimed because the values are extremely close. Additionally, there is not criticality provided for this particular range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           
/KEVIN E YOON/             Primary Examiner, Art Unit 1735